Citation Nr: 1535158	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-26 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder and/or personality disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to June 1990.  In May 2014 testimony the Veteran reported additional service through 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in January 2015, when entitlement to service connection for migraine headaches, was denied, and the issue of entitlement to service connection for a psychiatric disability, to include bipolar disorder and/or personality disorder was remanded for additional development.  As discussed below, the Board finds that there has not been substantial compliance with the January 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the January 2015 Board decision, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Veteran's claim is not limited solely to bipolar disorder, also initially claimed as anxiety and depression, and personality disorder, but is properly characterized broadly as a single claim of service connection for a psychiatric disability to include bipolar disorder and/or personality disorder, as listed on the title page.

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted above, the Board finds that the development requested by the Board's January 2015 remand directives was not fully completed to the extent possible.  Generally, a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand to the extent possible.  Id.  Thus, in the present case additional development must be conducted. 

The January 2015 Board remand, in pertinent part, found a remand was warranted, as the VA mental disorders examination report of record did not address all diagnoses of record but only addressed bipolar disorder.  Specifically, such did not address all diagnoses reported in VA treatment records, including a February 2012 VA treatment record, among other records, which diagnosed anxiety disorder, NOS and dysthymia in remission, a March 2012 VA treatment record, among other records, which diagnosed a mood disorder, NOS, and a May 2012 VA treatment record, in part, which diagnosed complicated grief disorder and anxiety disorder, NOS.  The January 2015 Board remand stated that all diagnoses of record should be addressed by the VA examiner on remand.  

The resulting March 2015 mental conditions examination report diagnosed borderline personality disorder and major depressive disorder, recurrent, with mixed features.  The VA March 2015 VA examination report also stated the Veteran had been treated for bipolar disorder and her inpatient notes indicated hypersexuality and impulsivity but that she did not report symptoms that meet a clear diagnosis of bipolar disorder.  The March 2015 VA examination report also stated that when the Veteran was hospitalized in 2012, she screened positive for barbiturates and the physician diagnosed substance induced mood disorder.  The March 2015 VA examination report stated the Veteran had a history of taking cocaine which had side effects that would mimic a manic episode.  The March 2015 VA examination report provided a negative nexus opinion with respect to major depressive disorder.  In a May 2015 addendum opinion, the VA examiner found the Veteran's borderline personality disorder did not preexist service and was less likely than not due to or caused by her military service.  However, in the March 2015 and May 2015 opinions, the VA examiner did not address all diagnoses of record to include the February 2012 VA treatment record, among other records, which diagnosed anxiety disorder, NOS and dysthymia in remission, a March 2012 VA treatment record, among other records, which diagnosed mood disorder, NOS, but did not link such to substance abuse, and a May 2012 VA treatment record which, in part, diagnosed complicated grief disorder.  Thus, a remanded is warranted to accomplish the Board's March 2015 remand directives.

Accordingly, the case is REMANDED for the following actions:

1.  Request a VA addendum opinion from the examiner who conducted the March 2015 VA examination and provided the May 2015 addendum opinion.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination.  The examiner is asked to address the following questions:

a.  With respect to each psychiatric disorder diagnosed during the pendency of the claim (to include dysthymia, anxiety disorder, NOS, mood disorder, NOS, complicated grief disorder), is it clear and unmistakable (obvious, manifest, or undebatable) that the psychiatric disorder existed prior to active military service?  And if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder was not aggravated during or by her active military service, that is, above and beyond the condition's natural progression?  Evidence relied upon in rendering the opinions must be specified.

b.  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that any of the disorders referenced in (a) above either preexisted service or, if preexisting, were not aggravated in service, is it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed during the pendency of the claim, was incurred in, was caused by, or is otherwise related to, the Veteran's active service. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must also be provided.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




